Citation Nr: 0622846	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right knee injury, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

Prior to the promulgation of an appellate decision, the 
appellant withdrew his Substantive Appeal seeking a rating in 
excess of 10 percent for a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
issue of entitlement to an increased rating for a right knee 
disability are met.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The appellant initiated and 
perfected an appeal to the Board on the issue listed on the 
cover page of this decision.  

In March 2006, the RO granted a separate 10 percent rating 
for degenerative arthritis of the right knee with limitation 
of motion, in addition to the 10 percent rating assigned for 
residuals of a right knee injury, rated based on recurrent 
subluxation/lateral instability.  In June 2006, the appellant 
wrote directly to the Board indicating that he wished to 
withdraw his appeal, referencing the RO's March 2006 rating 
action.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  It appears to the Board that the appellant has 
withdrawn his appeal with regard to the issue of an increased 
rating for a right knee disability.  Accordingly, this appeal 
will be dismissed.  


ORDER

The appeal seeking a rating in excess of 10 percent for a 
right knee disability is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


